DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/16/2022 has been entered.
 Response to Arguments
Applicant’s arguments, see pages 14-21, filed 03/16/2022, with respect to the rejection(s) of claim(s) 1, 3-8, 10-8, and 21 under  102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kotz et al (U.S. PG Pub 2017/0143206 A1) in view Kayyali (U.S. Patent 8,679,012 B1) and in further view of Chu et al (U.S. PG Pub 2013/0303921 A1). See the rejection below.
The amendments to the claims overcome all previous 101 and 112 rejections.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-11, 13-18, and 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotz et al (U.S. PG Pub 2017/0143206 A1) in view Kayyali (U.S. Patent 8,679,012 B1) and in further view of Chu et al (U.S. PG Pub 2013/0303921 A1).
Regarding claims 1 and 21, Kotz teaches a method/non-transitory computer readable medium  having stored thereon executable instructions that when executed by one or more processors configure a computer system to perform a method for determining whether a first signal and a second signal of a physiological study originate from a same intended subject, the method comprising: extracting the first signal from the physiological study ([0063] teaches collecting data from an accelerometer; [0080] teaches measuring heartbeats and respirations using a pulse oximeter; Fig 1 teaches a device for recording and storing data collected from a plurality of sensors); extracting the second signal from the physiological study ([0134] teaches recording different signals using different sensors; [0144]-[0146]teaches collecting data from two sensors; [0153]; Fig 1), the first signal and the second signal being obtained by one or more biometric sensors ([0011]; [0063]; [0078]; [0153]), and data of the first signal and data of the second signal being stored on a memory storage ([0039]; [0112]-[0113] teaches a storage device for storing sensor data; Fig 1 elements 132 and 108 teach memory for storing data); determining a coherency value between components of the extracted first signal and components of the extracted second signal ([0066]-[0073] teaches calculating values for determined coherency between signals); determining whether the first signal and the second signal originate from the same intended subject based on the determined coherency value ([0073]-[0075]; [0080]; [0094]-[0095] teaches using the coherency values to ensure the signals correlate and are from the same subject; [0146]) wherein the second signal is a pulse-measuring signal ([0078] teaches one of the sensors can be a pulse sensor therefore the signal detected would be a pulse measuring sensor; [0080] teaches detecting that pulse beats from the amulet pulse sensor to other pulse beat sensors to verify they are from the same body; [0153]; [0162] teaches using an electrocardiographic sensor to record physiological signals), and wherein determining the coherency value includes sampling a first frequency band of the first signal, sampling a second frequency band of the second signal , and determining whether a synchronous relationship exists between components of the first frequency band of the first signal and the second frequency band of the second signal ([0066] teaches that the coherency between the signals is done by measuring how well the two signals correlate in the frequency domain; [0066]-[0073] describes the mathematical method for determining the coherency value of the signals by filtering, transforming and sampling the signals to perform the coherency calculations) wherein if the data is determined to have discrepancies between the signals of the  amulet and node sensors the data is classified as being from an unconfirmed identity ([0094]). However, Kotz fails to teach wherein the physiological study is a sleep study, wherein the first signal is a respiratory inductance plethysmography (RIP) signal and wherein the first frequency band and the second frequency band include heart rate and harmonics of the heart rate and/or respiratory rate and harmonics of the respiratory rate in the subject during the physiological study, wherein in a case that the first signal and the second signal are determined to originate from the same intended subject, data of the physiological study is indicated to be usable for diagnosing a sleep disorder of the intended subject or determining that the intended subject does not suffer from a sleep disorder, and in a case the case that the first signal and the second signal are determined to not originate from the same intended subject, data of the physiological study is indicated to be falsified.
Kayyali teaches an invention in the same field of endeavor, including a method for determining whether a first signal and a second signal of a physiological study originate from a same intended subject (Col 2 line 54-Col 3 line 14 teaches a system/method for determining correlation between biometric identification of a subject and various measured physiological signals; Col 3 lines 40-57 teaches determining correlation of physiologic parameters pertaining to a subject's sleep quality or the time of sleep onset with the step of biometric verification; Col 12 lines 1-34 taches a method for ensuring patient compliance/authentication for the duration of a sleep study including coordinating and/or correlating the step of biometric identification with physical and physiological parameters prevents a subject from falsifying certain aspects of the sleep test; Col 20 line 64-Col 21 line 41 teaches a sleep study wherein a truck driver uses a multi-channel data acquisition device; Fig 7 and 8 elements 420 and 464 respectively teach an at home sleep study device recording physiological sleep data), the method comprising: extracting the first signal from the physiological study; extracting the second signal from the physiological study , the first signal and the second signal being obtained by one or more biometric sensors (Col 4 lines 1-9 teaches measuring physiological parameters of a patients for a sleep study using at least 3 sensors and at least one biometric sensor; Col 4 lines 56-60 teaches coordinating the step of biometric verification of subject identity with various physical and physiological parameters as measured by the various sensors used; Col 5 lines 4-11 teaches coordinating heart rate as measured with ECG electrodes and heart rate measured using pulse oximetry in combination with biometric identification to further ensure that a subject for whom a sleep test was intended is the subject from whom sleep test data was collected; Col 8 lines 5-55 teaches extracting multiple physiological signals from a subject; Fig 7 and 8 elements 420 and 464 respectively teach an at home sleep study device recording physiological sleep data), wherein the physiological study is a sleep study, wherein the first signal is a respiratory inductance plethysmography (RIP) signal (Col 9 lines 15-53 teaches recording a subjects heartbeat using electrodes/an ECG for a sleep study wherein another sensor measures the respiration of the subject, specifically a respiratory inductance plethysmography (RIP) signal) and, wherein in a case that the first signal and the second signal are determined to originate from the same intended subject, data of the physiological study is indicated to be usable for diagnosing a sleep disorder of the intended subject or determining that the intended subject does not suffer from a sleep disorder (Col 3 lines 40-57 teaches using physiological parameters signals and biometric sensors to verify a subjects identity to ensure the test data comes from the intended subject and prevent fraud and misuse during a sleep study; Col 5 lines 4-11 teaches coordinating heart rate as measured with ECG electrodes and heart rate measured using pulse oximetry in combination with biometric identification to further ensure that a subject for whom a sleep test was intended is the subject from whom sleep test data was collected; Col 12 lines 22-29; Col 20 lines 1-5 teach that if the subject and data is verified then the data is collected for the sleep analysis and used to diagnose the subject; Col 12 lines 50-63 teaches that the data can indicate a pass or fail regarding the subject verification along with the exported data ), and in a case the case that the first signal and the second signal are determined to not originate from the same intended subject, data of the physiological study is indicated to be falsified (Col 3 lines 40-57 teaches using physiological parameters signals and biometric sensors to verify a subjects identity to ensure the test data comes from the intended subject and prevent fraud and misuse during a sleep study; Col 5 lines 4-11 teaches coordinating heart rate as measured with ECG electrodes and heart rate measured using pulse oximetry in combination with biometric identification to further ensure that a subject for whom a sleep test was intended is the subject from whom sleep test data was collected; Col 12 lines 22-29), however fails to teach determining the coherency value includes sampling a first frequency band of the first signal, sampling a second frequency band of the second signal wherein the first frequency band and the second frequency band include heart rate and harmonics of the heart rate and/or respiratory rate and harmonics of the respiratory rate in the subject during the physiological study.
It would have been obvious to one of ordinary skill in the art, before the effective filling date, to have modified Kotz, to be used or a sleep study, wherein the first signal is a respiratory inductance plethysmography (RIP) signal and the second signal was a pulse measuring signal, as taught by Kayyali, in order to measure respiratory and pulse data of the subject to provide necessary and effective information that commonly used in the field for determining and examining and evaluating sleep health and diagnosing sleeping disorders of a patient. Further it would be obvious to one of ordinary skill in the art, before the effective filling date, to have modified the invention of Kotz such that in a case that the first signal and the second signal are determined to originate from the same intended subject, data of the physiological study is indicated to be usable for diagnosing a sleep disorder of the intended subject or determining that the intended subject does not suffer from a sleep disorder, and in a case the case that the first signal and the second signal are determined to not originate from the same intended subject, data of the physiological study is indicated to be falsified, as taught by Kayyali, in order to prevent patients/subjects from deliberately falsify their responses because of their concern regarding punitive action or as an effort to obtain restricted stimulant medication and ensure that sleep test data is in fact collected from the individual for whom the sleep test was intended (Col 1 lines 40-44; Col 2 lines 25-53; Col 12 lines 20-30)
Chu teaches an invention in the same field of endeavor, comprising: filtering the frequency band of the first signal ([0058] teaches filtering a physiological signal collected by a sensor by a band pass filter) and sampling the filtered first signal at a first sampling frequency ([0059] teaches sampling the physiological data at a sampling frequency higher than the Nyquist rate), and filtering the frequency band of the second signal and sample the filtered second signal at a second sampling frequency ([0059] teaches that the method for processing of the signal described above can be repeated again which can be applied to the second signal and can be easily adapted to measure other physiological data; [0063] further teaches the method can also be applied to measure other physiological data such as respiratory information).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have further modify the physiological monitoring system and correspondence detection method taught by Kotz to have a band pass filter to filter out wideband noise of the signal and to sample the signal data at a frequency higher than the Nyquist frequency, as taught by Chu, in order to effectively sample the signal and get an accurate reading of the patient’s heart rate (Chu [0059]). Further, since Kotz was modified by Kayyali such that the first signal was a RIP signal and the second signals was a pulse measuring signal and Chu teaches sampling at a first signal at first frequency band and a second signal at a second frequency band in order to measure heart-rate or other physiological data, the first and second signals of the modified Kotz invention would have the first frequency band and the second frequency band include heart rate and harmonics of the heart rate and/or respiratory rate and harmonics of the respiratory rate in the subject during the physiological study since the RIP and pulse signal are measurements of the heart rate and respiratory rate of the subject).
Regarding claim 3, the modified invention of Kotz teaches claim 1, further comprising determining a presence within the first signal and the second signal of a trigger signal portion of a same physiological origin ([0073]-[0075]; [0080]; [0094]-[0095]; teaches using the coherency values to ensure the signals correlate and are from the same subject; [0146]).
Regarding claim 4, the modified invention of Kotz teaches claim 1, wherein the second signal is a photoplethysmography signal, an electrocardiogram (ECG) signal ([0079]; [0153]; [0162] teaches using an electrocardiographic sensor to record physiological signals), accelerometer signal ([0014]; [0063]-[0065] teaches accelerometers providing signal data), a pulse oximeter ([0078] teaches a pulse sensor such as a pulse oximeter; [0130]), a pulse plethysmography signal, a pulse meter signal ([0078]; [0080] teaches using a pulse meter), or an audio signal ([0017]; [0083] teaches recording audio signals; [0134] teaches a contact microphone).
Regarding claim 5, the modified invention of Kotz teaches claim 1, wherein the step of determining the coherency value is based on a determination of a coherency between a first frequency component of the first signal and a second frequency component of the second signal ([0066]-[0073] teaches the method and calculations for determining the coherency of signals by extracting feature data). 
Regarding claim 6, the modified invention of Kotz teaches claim 1, further comprising identifying a common physiological event present in both the first signal and the second signal ([0066]-[0073] teaches the method and calculations for determining the coherency of signals; [0078]; [0080] teaches checking that pulse beat data correlates between two separate sensors; [0084]-[0088] teaches using corresponding audio signals to determine that sensors are worn by the same subject).
Regarding claim 7, the modified invention of Kotz teaches claim 1, further comprising identifying a further common physiological event present in both the first signal and the second signal, wherein the common physiological event includes respiration, heartbeat, body movement, brain activity, skin conductance, muscle tone, eye movement, or sound, or coupling between physiological events ([0063]; [0078]; [0080]; [0103] teaches using skin conductance to determine if the nodes of two sensors correspond to the same wearer; [0084]-[0088] teaches using corresponding audio signals to determine that sensors are worn by the same subject).
Regarding claim 8, the modified invention of Kotz teaches claim 1, wherein the step of determining the coherency value includes measuring a coupling strength of common harmonics between the first signal and the second signal, and determining whether at least some components of the first signal and the second signal originate from a common physiological origin ([0063] teaches the coherency determination to determine that the signals are from the same person; [0065]-[0073] teaches the method for determining the coherency values).
Regarding claim 10, the modified invention of Kotz teaches claim 1, wherein the second signal is a photoplethysmography signal ([0078] teaches a pulse sensor such as a pulse oximeter; [0080] teaches using a pulse oximeter for measuring heartbeats and respiration which is commonly used in the field for collecting PPG signals; [0130]), and the first frequency band and the second frequency band include the heart rate and harmonics of the heart rate in the subject during the physiological study. As described in the rejection of claim 1, Chu teaches an invention in the same field of endeavor, comprising: filtering the frequency band of the first signal ([0058] teaches filtering a physiological signal collected by a sensor by a band pass filter) and sampling the filtered first signal at a first sampling frequency ([0059] teaches sampling the physiological data at a sampling frequency higher than the Nyquist rate), and filtering the frequency band of the second signal and sample the filtered second signal at a second sampling frequency ([0059] teaches that the method for processing of the signal described above can be repeated again which can be applied to the second signal and can be easily adapted to measure other physiological data; [0063] further teaches the method can also be applied to measure other physiological data such as respiratory information).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have further modify the physiological monitoring system and correspondence detection method taught by Kotz to have a band pass filter to filter out wideband noise of the signal and to sample the signal data at a frequency higher than the Nyquist frequency, as taught by Chu, in order to effectively sample the signal and get an accurate reading of the patient’s heart rate (Chu [0059]). Further, since Kotz was modified by Kayyali such that the first signal was a RIP signal and the second signals was a pulse measuring signal such as a PPG from a pulse oximeter and Chu teaches sampling at a first signal at first frequency band and a second signal at a second frequency band in order to measure heart-rate or other physiological data, the first and second signals of the modified Kotz invention would have the first frequency band and the second frequency band include heart rate and harmonics of the heart rate in the subject during the physiological study since the RIP and pulse signal are measurements of the heart rate and respiratory rate of the subject).
Regarding claim 11, Kotz teaches a system to determining whether signals of a physiological study originate from a same subject, the system comprising: one or more processors([abs]; [0010]; [0087]; Fig 1 element 106); and one or more memory storages ([abs]; [0010]; [0034]; [0036]; [0126]; Fig 1 element 132 and 108), wherein the one or more memory storages have stored thereon the data of the physiological study ([0039]; [0106]; [0126] teaches that the memory may store sensor data), wherein the one or more processors are configured to perform the following extracting a second signal from the physiological study ([0134] teaches recording different signals using different sensors; [0144]-[0146]teaches collecting data from two sensors; [0153]; Fig 1), the first signal and the second signal being obtained by one or more biometric sensors ([0011]; [0063]; [0078]; [0153]), and data of the first signal and data of the second signal being stored on a memory storage ([0039]; [0112]-[0113] teaches a storage device for storing sensor data; Fig 1 elements 132 and 108 teach memory for storing data); determining a coherency value between components of the extracted first signal and components of the extracted second signal ([0066]-[0073] teaches calculating values for determined coherency between signals); determining whether the first signal and the second signal originate from the same subject based on a determined  correspondence of the physiological study data based on the determined coherency value ([0073]-[0075]; [0080]; [0094]-[0095] teaches using the coherency values to ensure the signals correlate and are from the same subject; [0146]). However, Kotz fails to teach wherein the physiological study is a sleep study, wherein the first signal is a respiratory inductance plethysmography (RIP) signal and wherein the first frequency band and the second frequency band include heart rate and harmonics of the heart rate and/or respiratory rate and harmonics of the respiratory rate in the subject during the physiological study, wherein in a case that the first signal and the second signal are determined to originate from the same intended subject, data of the physiological study is indicated to be usable for diagnosing a sleep disorder of the intended subject or determining that the intended subject does not suffer from a sleep disorder, and in a case the case that the first signal and the second signal are determined to not originate from the same intended subject, data of the physiological study is indicated to be falsified.
Kayyali teaches an invention in the same field of endeavor, including a method for determining whether a first signal and a second signal of a physiological study originate from a same intended subject (Col 2 line 54-Col 3 line 14 teaches a system/method for determining correlation between biometric identification of a subject and various measured physiological signals; Col 3 lines 40-57 teaches determining correlation of physiologic parameters pertaining to a subject's sleep quality or the time of sleep onset with the step of biometric verification; Col 12 lines 1-34 taches a method for ensuring patient compliance/authentication for the duration of a sleep study including coordinating and/or correlating the step of biometric identification with physical and physiological parameters prevents a subject from falsifying certain aspects of the sleep test; Col 20 line 64-Col 21 line 41 teaches a sleep study wherein a truck driver uses a multi-channel data acquisition device; Fig 7 and 8 elements 420 and 464 respectively teach an at home sleep study device recording physiological sleep data), the method comprising: extracting the first signal from the physiological study; extracting the second signal from the physiological study , the first signal and the second signal being obtained by one or more biometric sensors (Col 4 lines 1-9 teaches measuring physiological parameters of a patients for a sleep study using at least 3 sensors and at least one biometric sensor; Col 4 lines 56-60 teaches coordinating the step of biometric verification of subject identity with various physical and physiological parameters as measured by the various sensors used; Col 5 lines 4-11 teaches coordinating heart rate as measured with ECG electrodes and heart rate measured using pulse oximetry in combination with biometric identification to further ensure that a subject for whom a sleep test was intended is the subject from whom sleep test data was collected; Col 8 lines 5-55 teaches extracting multiple physiological signals from a subject; Fig 7 and 8 elements 420 and 464 respectively teach an at home sleep study device recording physiological sleep data), wherein the physiological study is a sleep study, wherein the first signal is a respiratory inductance plethysmography (RIP) signal (Col 9 lines 15-53 teaches recording a subjects heartbeat using electrodes/an ECG for a sleep study wherein another sensor measures the respiration of the subject, specifically a respiratory inductance plethysmography (RIP) signal) and, wherein in a case that the first signal and the second signal are determined to originate from the same intended subject, data of the physiological study is indicated to be usable for diagnosing a sleep disorder of the intended subject or determining that the intended subject does not suffer from a sleep disorder (Col 3 lines 40-57 teaches using physiological parameters signals and biometric sensors to verify a subjects identity to ensure the test data comes from the intended subject and prevent fraud and misuse during a sleep study; Col 5 lines 4-11 teaches coordinating heart rate as measured with ECG electrodes and heart rate measured using pulse oximetry in combination with biometric identification to further ensure that a subject for whom a sleep test was intended is the subject from whom sleep test data was collected; Col 12 lines 22-29; Col 20 lines 1-5 teach that if the subject and data is verified then the data is collected for the sleep analysis and used to diagnose the subject; Col 12 lines 50-63 teaches that the data can indicate a pass or fail regarding the subject verification along with the exported data ), and in a case the case that the first signal and the second signal are determined to not originate from the same intended subject, data of the physiological study is indicated to be falsified (Col 3 lines 40-57 teaches using physiological parameters signals and biometric sensors to verify a subjects identity to ensure the test data comes from the intended subject and prevent fraud and misuse during a sleep study; Col 5 lines 4-11 teaches coordinating heart rate as measured with ECG electrodes and heart rate measured using pulse oximetry in combination with biometric identification to further ensure that a subject for whom a sleep test was intended is the subject from whom sleep test data was collected; Col 12 lines 22-29), however fails to teach determining the coherency value includes sampling a first frequency band of the first signal, sampling a second frequency band of the second signal wherein the first frequency band and the second frequency band include heart rate and harmonics of the heart rate and/or respiratory rate and harmonics of the respiratory rate in the subject during the physiological study.
It would have been obvious to one of ordinary skill in the art, before the effective filling date, to have modified Kotz, to be used or a sleep study, wherein the first signal is a respiratory inductance plethysmography (RIP) signal and the second signal was a pulse measuring signal, as taught by Kayyali, in order to measure respiratory and pulse data of the subject to provide necessary and effective information that commonly used in the field for determining and examining and evaluating sleep health and diagnosing sleeping disorders of a patient. Further it would be obvious to one of ordinary skill in the art, before the effective filling date, to have modified the invention of Kotz such that in a case that the first signal and the second signal are determined to originate from the same intended subject, data of the physiological study is indicated to be usable for diagnosing a sleep disorder of the intended subject or determining that the intended subject does not suffer from a sleep disorder, and in a case the case that the first signal and the second signal are determined to not originate from the same intended subject, data of the physiological study is indicated to be falsified, as taught by Kayyali, in order to prevent patients/subjects from deliberately falsify their responses because of their concern regarding punitive action or as an effort to obtain restricted stimulant medication and ensure that sleep test data is in fact collected from the individual for whom the sleep test was intended (Col 1 lines 40-44; Col 2 lines 25-53; Col 12 lines 20-30)
Chu teaches an invention in the same field of endeavor, comprising: filtering the frequency band of the first signal ([0058] teaches filtering a physiological signal collected by a sensor by a band pass filter) and sampling the filtered first signal at a first sampling frequency ([0059] teaches sampling the physiological data at a sampling frequency higher than the Nyquist rate), and filtering the frequency band of the second signal and sample the filtered second signal at a second sampling frequency ([0059] teaches that the method for processing of the signal described above can be repeated again which can be applied to the second signal and can be easily adapted to measure other physiological data; [0063] further teaches the method can also be applied to measure other physiological data such as respiratory information).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have further modify the physiological monitoring system and correspondence detection method taught by Kotz to have a band pass filter to filter out wideband noise of the signal and to sample the signal data at a frequency higher than the Nyquist frequency, as taught by Chu, in order to effectively sample the signal and get an accurate reading of the patient’s heart rate (Chu [0059]). Further, since Kotz was modified by Kayyali such that the first signal was a RIP signal and the second signals was a pulse measuring signal and Chu teaches sampling at a first signal at first frequency band and a second signal at a second frequency band in order to measure heart-rate or other physiological data, the first and second signals of the modified Kotz invention would have the first frequency band and the second frequency band include heart rate and harmonics of the heart rate and/or respiratory rate and harmonics of the respiratory rate in the subject during the physiological study since the RIP and pulse signal are measurements of the heart rate and respiratory rate of the subject).
Regarding claim 13, the modified invention of Kotz teaches claim 11, wherein the one or more processors are further configured to determining a presence within the first signal and the second signal of a trigger signal portion of a same physiological origin ([0073]-[0075]; [0080]; [0094]-[0095]; teaches using the coherency values to ensure the signals correlate and are from the same subject; [0146]).
Regarding claim 14, the modified invention of Kotz teaches claim 11, wherein the second signal is a photoplethysmography signal, an electrocardiogram (ECG) signal ([0035]; [0078]; [0153]; [0162] teaches using an electrocardiographic sensor to record physiological signals), accelerometer signal ([0014]; [0063]-[0065] teaches accelerometers providing signal data), a pulse oximeter ([0078] teaches a pulse sensor such as a pulse oximeter; [0130]), a pulse plethysmography signal, a pulse meter signal ([0078]; [0080] teaches using a pulse meter), or an audio signal ([0017]; [0083] teaches recording audio signals; [0134] teaches a contact microphone).
Regarding claim 15, the modified invention of Kotz teaches claim 11, wherein the one or more processors are further configured to determine the coherency value based on a determination of a coherency between a first frequency component of the first signal and a second frequency component of the second signal ([0066]-[0073] teaches the method and calculations for determining the coherency of signals by extracting feature data).
Regarding claim 16, the modified invention of Kotz teaches claim 11, wherein the one or more processors are further configured to identify a further common physiological event present in both the first signal and the second signal ([0066]-[0073] teaches the method and calculations for determining the coherency of signals; [0078]; [0080] teaches checking that pulse beat data correlates between two separate sensors; [0084]-[0088] teaches using corresponding audio signals to determine that sensors are worn by the same subject).
Regarding claim 17, the modified invention of Kotz teaches claim 16, wherein the common physiological event includes r one or more, or coupling between, body movement, brain activity, skin conductance, muscle tone, eye movement, or sound, or coupling between physiological events ([0063]; [0078]; [0080]; [0103] teaches using skin conductance to determine if the nodes of two sensors correspond to the same wearer; [0084]-[0088] teaches using corresponding audio signals to determine that sensors are worn by the same subject).
Regarding claim 18, the modified invention of Kotz teaches claim 11, wherein the one or more processors are further configured to determine the coherency value by measuring a coupling strength of common harmonics between the first signal and the second signal, and determining whether at least some components of the first signal and the second signal originate from a common physiological origin ([0063] teaches the coherency determination to determine that the signals are from the same person; [0065]-[0073] teaches the method for determining the coherency values).
Regarding claims 22, the modified invention of Kotz teaches claim 1, wherein the first frequency band and the second frequency band include heart rate and harmonics of the heart rate in the subject during the physiological study. As described in the rejection of claim 1, Chu teaches an invention in the same field of endeavor, comprising: filtering the frequency band of the first signal ([0058] teaches filtering a physiological signal collected by a sensor by a band pass filter) and sampling the filtered first signal at a first sampling frequency ([0059] teaches sampling the physiological data at a sampling frequency higher than the Nyquist rate), and filtering the frequency band of the second signal and sample the filtered second signal at a second sampling frequency ([0059] teaches that the method for processing of the signal described above can be repeated again which can be applied to the second signal and can be easily adapted to measure other physiological data; [0063] further teaches the method can also be applied to measure other physiological data such as respiratory information).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have further modify the physiological monitoring system and correspondence detection method taught by Kotz to have a band pass filter to filter out wideband noise of the signal and to sample the signal data at a frequency higher than the Nyquist frequency, as taught by Chu, in order to effectively sample the signal and get an accurate reading of the patient’s heart rate (Chu [0059]). Further, since Kotz was modified by Kayyali such that the first signal was a RIP signal and the second signals was a pulse measuring signal such as a PPG from a pulse oximeter and Chu teaches sampling at a first signal at first frequency band and a second signal at a second frequency band in order to measure heart-rate or other physiological data, the first and second signals of the modified Kotz invention would have the first frequency band and the second frequency band include heart rate and harmonics of the heart rate in the subject during the physiological study since the RIP and pulse signal are measurements of the heart rate and respiratory rate of the subject).
Regarding claim 23, the modified invention of Kotz teaches claim 1, wherein the second signal is a plethysmography signal ([0078] teaches a pulse sensor such as a pulse oximeter; [0080] teaches using a pulse oximeter for measuring heartbeats and respiration which is commonly used in the field for collecting PPG signals; [0130]). 
Regarding claim 24, the modified invention of Kotz teaches claim 1, wherein the first frequency band and the second frequency band include heart rate and harmonics of the heart rate in the subject during the physiological study. As described in the rejection of claim 1, Chu teaches an invention in the same field of endeavor, comprising: filtering the frequency band of the first signal ([0058] teaches filtering a physiological signal collected by a sensor by a band pass filter) and sampling the filtered first signal at a first sampling frequency ([0059] teaches sampling the physiological data at a sampling frequency higher than the Nyquist rate), and filtering the frequency band of the second signal and sample the filtered second signal at a second sampling frequency ([0059] teaches that the method for processing of the signal described above can be repeated again which can be applied to the second signal and can be easily adapted to measure other physiological data; [0063] further teaches the method can also be applied to measure other physiological data such as respiratory information).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have further modify the physiological monitoring system and correspondence detection method taught by Kotz to have a band pass filter to filter out wideband noise of the signal and to sample the signal data at a frequency higher than the Nyquist frequency, as taught by Chu, in order to effectively sample the signal and get an accurate reading of the patient’s heart rate (Chu [0059]). Further, since Kotz was modified by Kayyali such that the first signal was a RIP signal and the second signals was a pulse measuring signal such as a PPG from a pulse oximeter and Chu teaches sampling at a first signal at first frequency band and a second signal at a second frequency band in order to measure heart-rate or other physiological data, the first and second signals of the modified Kotz invention would have the first frequency band and the second frequency band include the respiration rate and harmonics of the respiratory rate in the subject during the physiological study since the RIP and PPG are measure the respiratory rate of the subject).
Regarding claim 25, the modified invention of Kotz teaches claim 1, wherein the method further comprises detecting during the physiological study whether the one or more sensors becomes disconnected from the intended subject ([0079] teaches that the device detects when the additional sensors are not in contact with the patient and sounds an alarm; [0168] teaches determining the sensors are connected to the wearer). However, fails to teach wherein the respiratory inductance plethysmography (RIP) signal is obtained by one or more RIP belts, and wherein the method further comprises detecting during the physiological study whether the one or more RIP belts becomes disconnected from the intended subject.
Kayyali teaches a device in the same field of endeavor, wherein the respiratory inductance plethysmography (RIP) signal is obtained by one or more RIP belts (Col 9 line 38-Col 10 line 2 teaches that the RIP signal is obtained using a respiratory belt). 
It would have been obvious to one of ordinary skill in the art before the effective filling date, to have further modified Kotz, to have one of the sensors that the device detects whether or not are connected to the patient, be an RIP belt, as taught by Kayyali, in order to measure a respiratory inductive plethysmography signal of a patient, as is common in the field of invention, in order to measure necessary heartrate and respirator rate data used in a sleep study.
Regarding claim 26, the modified invention of Kotz teaches claim 1, however fails to teach, further comprising monitoring of the intended subject during the physiological study with a camera to confirm that the first signal and the second signal are obtained from the intended subject of the physiological study.
Kayyali teaches a device in the same field of endeavor, further comprising monitoring of the intended subject during the physiological study with a camera to confirm that the first signal and the second signal are obtained from the intended subject of the physiological study (Col 1 line 66-Col 2 line 15 teaches the study providing video data, allowing a remote attendant to visually and/or audibly monitor a sleep study in addition to monitoring standard physiological parameters; Col 8 lines 5-55 teaches the study comprising video monitoring; Col 17 lines 48-55).
It would have been obvious to one of ordinary skill in the art before the effective filling date, to have further modified Kotz, further comprising monitoring of the intended subject during the physiological study with a camera to confirm that the first signal and the second signal are obtained from the intended subject of the physiological study, as taught by Kayyali, in order to allow a remote attendant to visually and/or audibly monitor a sleep study in addition to monitoring standard physiological parameters and prevent patients/subjects from deliberately falsify their responses and ensure that sleep test data is in fact collected from the individual for whom the sleep test was intended (Col 1 lines 40-44; Col 2 lines 25-53; Col 12 lines 20-30).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792